 1
 2
 3
 4
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11       DIRK JAONG BOUIE, JR.,                         No. 2:12-cv-1221 MCE AC P
12                       Petitioner,
13            v.                                        ORDER
14       BOARD OF PAROLE HEARINGS,
15                       Respondent.
16

17           By order filed May 26, 2021, the magistrate judge denied petitioner’s motion for an

18   extension of time to file a notice of appeal. ECF No. 52. On June 3, 2021, petitioner filed a

19   motion for reconsideration.1 ECF No. 53.

20           Pursuant to Local Rule 303(f), a magistrate judge’s orders shall be upheld unless “clearly

21   erroneous or contrary to law.” In his motion, petitioner requests that his motion for an extension

22   of time to file a notice of appeal be granted because he was unable to obtain copies from the

23   library due to COVID-19 quarantine and forgot to ask the court to serve respondent and provide

24   petitioner with a copy of his motion, which he would be sure to do in the future. ECF No. 53. It

25   is not the court’s responsibility to provide service of documents for parties, nor does the court

26   provide copies of filed documents as a matter of course. Petitioner cannot transfer his

27
     1
       Since petitioner is a prisoner proceeding pro se, he is afforded the benefit of the prison mailbox
28   rule. Houston v. Lack, 487 U.S. 266, 276 (1988).
                                                        1
 1   responsibilities to the court.
 2           Because the motion for an extension of time to file an appeal was filed after the expiration
 3   of the time to file a timely notice of appeal, “notice must be given to the other parties in
 4   accordance with local rules,” Fed. R. App. P. 4(a)(5)(B), and Local Rule 133(b)(2) requires that
 5   pro se parties must file and serve paper documents. “[A]lthough a court may construe the
 6   [Federal Rules of Appellate Procedure] liberally in determining whether they have been complied
 7   with, it may not waive the jurisdictional requirements of Rules 3 and 4, even for ‘good cause
 8   shown’ under Rule 2, if it finds that they have not been met.” Petitioner did not meet the
 9   requirements of Rule 4 and the motion was therefore properly denied.
10           Accordingly, IT IS HEREBY ORDERED that petitioner’s motion for reconsideration,
11   ECF No. 53, is DENIED.
12           IT IS SO ORDERED. Dated: July 1, 2021
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                        2
